TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00607-CV





In re Browning Construction Company, Inc.





ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N


                        We deny the petition for writ of mandamus.
 
 
                                                                                                                                                             
                                                                        Mack Kidd, Justice
Before Chief Justice Law, Justices Kidd and Puryear
Filed:   October 17, 2003